23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Yusuf Abdul AL-WAHHAB;  Robert S. Hill, Jr.;  WalterEllis Paige;  Jeffrey A. Middleton;  Roger A.Taylor, Sr.;  Brian Mallory;  EverettEstan Borror, Jr., Petitioners.
No. 93-8069.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided April 4, 1994.

On Petition for Writ of Mandamus.
Petition denied by unpublished per curiam opinion.
Yusuf Abdul Al-Wahhab, Robert S. Hill, Jr., Walter Ellis Paige, Jeffrey A. Middleton, Roger A. Taylor, Sr., Brian Mallory, Everett Estan Borror, Jr., petitioners pro se.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Yusuf Al-Wahhab, Walter Paige, Robert Hill, Jeffrey Middleton, Roger Taylor, Brian Mallory, and Everett Borror petition this Court for a writ of mandamus directing the clerk's office in the Western District of Virginia to accept and docket their 42 U.S.C. Sec. 1983 (1988) complaints.  Petitioners also moved for amendment of the petition to name Judge James Turk as a respondent and to submit various orders of Judge Turk as support for their petition.


2
Petitioners alleged, without support, that the clerk failed to file and docket their complaints.  However, Petitioners' submission of previous orders of Judge Turk reveal that the clerk did, in fact, file their complaints and that the complaints were dismissed for their lack of merit.  Thus, the petition is moot;  the Petitioners have had their complaints filed.*


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.



*
 We grant Petitioners leave to proceed in forma pauperis, deny the motion to amend the petition, and grant the motion to submit additional documents